                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                WESTERN DIVISION

RYAN WESLEY WILDER                                                              PLAINTIFF

v.                              Case No. 4:18-cv-00344-KGB

CREDIT CONTROL COMPANY INC.                                                   DEFENDANT

                                        JUDGMENT

       Pursuant to the Opinion and Order entered in this matter on this date, the Court grants

defendant Credit Control Company, Inc’s motion for summary judgment (Dkt. No. 11). The Court

dismisses without prejudice plaintiff Ryan Wesley Wilder’s claims under 15 U.S.C. §§ 1692e(8)

and 1692e(11) and Arkansas Code Annotated §§ 17-24-506(b)(8) and 17-24-506(b)(11). Mr.

Wilder’s remaining claims are dismissed with prejudice.

       So adjudged this 5th day of June 2019.

                                                          _______________________________
                                                          Kristine G. Baker
                                                          United States District Judge
